Citation Nr: 0116685	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  99-23 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse and children


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1951 to November 
1955, from December 1955 to December 1959, and from March 
1960 to February 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA), Medical and Regional 
Office Center (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claim.

2.  Service connection is in effect for schizophrenia 
(bipolar disorder) rated 70 percent prior to July 1, 2000, 
and as 50 percent disabling from July 1, 2000.  

3.  For the periods prior to, and from, July 1, 2000, the 
veteran's psychiatric disability does not preclude him from 
engaging in and maintaining substantially gainful employment 
consistent with his education and previous occupational 
history.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.340, 3.341, 
4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is satisfied that all relevant facts 
pertaining to this claim have been properly and sufficiently 
developed.  The Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of VA with respect to the duty 
to assist.

However, despite the change in the law brought about by the 
VCAA, a remand of this issue is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The veteran has 
been provided a statement of the case and a supplemental 
statement of the case informing him of the medical evidence 
necessary to substantiate his claim.  Additionally, in May 
2001, when informed of the VCAA, the veteran stated that he 
had no additional evidence to submit.  See May 2001 Report of 
Contact and VA notification letter to the veteran.  VA 
outpatient treatment records and Social Security 
Administrative reports have been obtained, and VA medical 
examinations have been conducted.  The transcript of a 
hearing held at the RO in December 1999 is also of record.  
The veteran has not identified any outstanding medical 
evidence. 

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

In April 1998, the veteran filed a claim for entitlement to a 
total rating based on individual unemployability due to 
service-connected disability.  Total disability exists when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2000); see also Gary v. Brown, 7 Vet. App. 
229, 231 (1994).  Where the schedular disability rating is 
less than 100 percent, a total disability rating based on 
individual unemployability may nonetheless be assigned if a 
veteran is rendered unemployable as a result of service-
connected disabilities, provided that certain regulatory 
requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 
4.16(a); Gary, supra; Holland v. Brown, 6 Vet. App. 443, 446-
47 (1994). 

Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, if there is only one such 
disability, the disability shall be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  

The existence or degree of non-service-connected disability 
or disabilities or previous unemployability status will be 
disregarded where the aforementioned percentage for the 
service-connected disability is met and, in the judgment of 
the rating agency, the service-connected disability renders 
the veteran unemployable.  Id.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

In this case, the veteran's service-connected disability 
percentage rating met the regulatory requirements for that 
portion of the rating period on appeal prior to July 1, 2000.  
During the rating period on appeal, beginning in April 1997, 
the sole disability for which service connection has been 
established is schizophrenia.  The service-connected 
disability was rated 70 percent prior to July 1, 2000, and 50 
percent from July 1, 2000.  As such, the percentage 
requirements for entitlement to a total disability rating 
were met during the rating period on appeal prior to July 1, 
2000.  However, it must also be determined whether he was 
unable to sustain a substantially gainful occupation during 
that period due to service-connected disability.

For the period from July 1, 2000, even though the veteran's 
service-connected disability evaluation fails to meet the 
percentage ratings required to warrant a total disability 
rating, consideration of his claim on an extraschedular basis 
is still warranted pursuant to 38 C.F.R. § 4.16(b).  Section 
4.16(b) states that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Id.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standings set forth in 
paragraph (a) of this section.  Id. 

The evidence, in part, consists of a Social Security 
Administration decision dated in October 1985 noting that the 
veteran had received a general equivalency diploma and that 
he had worked as a construction laborer, performing unskilled 
and heavy duties.  The report noted that while the veteran's 
non-exertional mental limitations did not significantly 
compromise his ability to perform work at all exertional 
levels, the veteran could not be expected to make a 
vocational adjustment due to the combination of his age, 
education, and work experience.  Thus, he was awarded 
disability benefits based on his chronic schizophrenia and 
status post coronary artery disease with three-vessel bypass 
surgery.

The reported educational and occupational history provided in 
the veteran's formal claim for unemployability compensation, 
received in April 1998, is consistent with that noted above.  
It was indicated he had last worked full time, and had become 
too disabled to work, in 1981.

VA outpatient treatment reports dated from 1995 to 1999 are 
of record.  Treatment reports dated in 1997 and 1998 
reference treatment for nonservice-connected disability, not 
at issue, and do not reference treatment for the service-
connected schizophrenia.  Reports dated in 1999 show that the 
veteran received follow-up treatment for his psychiatric 
disability.  Specifically, the reports show that in January 
1999, the veteran reported that life was stressful and 
reported having anxiety.  The assessment was anxiety.  It was 
noted he was being clinically followed for depression.  In 
February 1999, an assessment of bipolar disorder was made and 
in March 1999 the diagnosis was depression.  The Global 
Assessment Functioning (GAF) scale score was 50.  A clinical 
entry dated in April 1999 documents the veteran's complaints 
of being agitated, irritable with frequent anger outbursts, 
and hypervigilant.  He also reported having bad dreams.  The 
diagnosis was depression with anxiety, possible symptoms of 
PTSD.  The GAF scale score was 58.  The reports also show 
that in September 1999 the veteran reported being upset about 
his family, personal life, and world events.  However, on 
examination he was oriented x 4 and he was not psychotic.  
The diagnosis was chronic schizophrenia, paranoid.  The GAF 
scale score was 50-58 with medications.  

On compensation and pension examination in October 1999, the 
veteran reported having anxiety attacks that were almost 
panicky in nature.  The veteran reported that he only went 
shopping during late hours and did not attend church or movie 
theaters.  He denied having delusions, auditory 
hallucinations, obsessive or compulsive thoughts, rituals, or 
any particular mood disturbances.  He reported he had bouts 
of anxiety, and became angry, and irritated.  He described 
himself as having a short fuse.  He reported he took five 
psychotropic medications.  The veteran also reported that he 
had been married for twenty-eight years.  

On mental status examination, the veteran was neat in 
appearance and had a friendly, outgoing attitude.  
Examination revealed a good flow of speech and that he was 
able to relate his ideas and thoughts very well.  His mood 
was neutral and his affect was appropriate.  The veteran 
exhibited a sense of humor when speaking of situations that 
had previously occurred and his thought processes were goal 
oriented.  His thought content had no delusional or auditory 
hallucinations.  The examiner observed the veteran was 
extremely circumstantial in his thinking and wanted to talk 
about a great number of details which were only tangentially 
related.  He did not exhibit loose associations, pressured 
speech, or flight of ideas.  Formal mental examination 
results were normal as well.  The diagnosis was panic 
disorder with agoraphobia, mild.  The GAF scale score was 
70/70.  

The examiner noted that no signs or symptoms of the veteran 
ever having a thought disorder such as schizophrenia were 
present.  The examiner continued that the veteran had never 
had delusions, auditory hallucinations, or peculiarities in 
affect or thinking, speech, or mannerisms.  The veteran was 
described as very pleasant with an excellent affect, 
communication skills, and sense of humor.  He admitted to not 
taking his medications as prescribed.  He had symptoms of a 
panic disorder with agoraphobia.  

A VA clinical entry dated in December 1999 reflects that on 
examination the veteran was upset, angry, and anxious, but he 
was oriented x 4, alert, and talkative.  The diagnosis was 
chronic schizophrenia with a GAF scale score ranging from 45 
to 50.

At a personal hearing held at the RO in December 1999, the 
veteran testified that he had symptoms of anger, sleeping 
difficulty, anxiety, and paranoia.  He also stated that he 
did not drive because of nervousness.  The veteran testified 
that he did not have weapons around his home because he was 
afraid of using them.  He added that he had threatened his 
daughter with a screwdriver and that he had not worked since 
1981.  The veteran's spouse testified that he exhibited 
anger, which increased in severity when he did not take his 
medication.  She also testified that the veteran had 
threatened her with a knife.  During the hearing, the 
veteran's daughter described the incident when he threatened 
her with a screwdriver.

On compensation and pension examination in January 2000, the 
veteran described having periods of panic attacks, anxiety 
episodes, palpitations, and tremors.  He stated that he had 
to remove himself from stressful situations.  He reported he 
had a quick temper and propensity for violence, which caused 
difficulty at work.  On examination, the veteran was alert, 
oriented, and pleasant with a broad affect.  He denied 
experiencing psychotic symptoms, ideas of reference, and 
paranoia.  His speech was regular in rate and rhythm, not 
pushed or tangential.  He answered questions appropriately 
and tended to elaborate on his stories quite a bit.  He was 
interruptible and redirectable, however.  He denied current 
suicidal or homicidal ideation.  The diagnoses were Axis I:  
bipolar affective disorder, panic disorder with agoraphobia, 
and intermittent explosive disorder; Axis II:  deferred; Axis 
III:  coronary artery bypass graft, April 1982; Axis IV:  
moderate stressors, including financial concerns and marital 
stress; and Axis V:  GAF scale score 58, highest GAF scale 
score in the past year 55.

The examiner reasoned that the veteran did not met the 
criteria for schizophrenia, but he appeared to meet the 
criteria for a panic disorder with agoraphobia.  It was 
opined the disability significantly interfered with the 
veteran's life and ability to function occupationally and 
socially.  The examiner also found that the veteran had an 
intermittent explosive disorder and that his irritability and 
anger problems appeared to occur even in between episodes of 
affective instability.  The examiner concluded that the 
veteran was unable to engage in gainful employment and that 
he would not be able to in the foreseeable future.  

In a March 2000 addendum, the examiner clarified that the 
veteran's bipolar disorder and panic disorder were two 
separate and distinct disorders, with little relationship 
between the two.  He also stated that although the veteran's 
bipolar disorder and intermittent explosive disorder were 
separate and distinct disorders, in Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM 
IV), there was some overlap between their diagnostic 
criteria.  However, the veteran's anger outbursts seemed to 
occur outside the context of his bipolar disorder episodes.  
The examiner also reported that by definition, a deferral on 
Axis II means that there was a suspicion that a personality 
disorder was present, but in this case there was not enough 
clinical information to substantiate it.  The examiner noted 
that the veteran did have personality traits, such as anger 
and history of going absent without leave as well as his 
substance abuse, which indicated that a personality disorder 
was present.  Finally, the examiner concluded that the 
veteran's assessment of functioning was based on his bipolar 
affective disorder and panic disorder.  It was reported that 
the veteran's GAF score based only on his bipolar affective 
disorder would be approximately 55, with his highest GAF 
scale score over the past year being approximately 60.  

Upon carefully reviewing and weighing the pertinent medical 
evidence, the Board finds that the veteran's sole service-
connected disability, schizophrenia (bipolar disorder), is 
not of such severity as to preclude him from engaging in 
substantially gainful employment.  Thus, a referral for 
extra-schedular consideration of entitlement to a total 
rating based on individual unemployability is not warranted.  

The medical evidence establishes that the veteran's 
schizophrenia (bipolar disorder) is not productive of total 
occupational and social impairment.  38 C.F.R. § 4.130, 
Diagnostic Code 9203-9440 (2000); see also Diagnostic Code 
9432-9440.  The veteran does not exhibit gross impairment of 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, present 
danger of hurting himself or others, the intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or his own name.  On the 
contrary, the veteran has been and remains alert and 
oriented.  His speech also has been and remains regular in 
rate and rhythm.  He answered questions appropriately, and 
his thought process is goal directed.  He has not exhibited 
any psychotic symptoms, ideas of reference, or paranoia.  
Moreover, while the veteran's GAF scale score from 1995 to 
the present has ranged from 45 to 60, the examiner in 2000 
specified that the veteran's GAF scale score due solely to 
his service-connected disability is 55.  A 55-60 score 
indicates moderate difficulty in social, occupational, or 
school functioning.  See generally, DSM IV.  There is no 
medical evidence of record indicating that the veteran's 
service-connected schizophrenia (bipolar disorder) alone 
prevents him from obtaining and retaining substantially 
gainful employment.


The Board also recognizes that the veteran has received 
Social Security disability benefits since the 1980's and that 
the Social Security Administration found that he had a high 
school general equivalency diploma and that he was unable to 
perform his past relevant work as a construction worker.  
However, the SSA reports also show that the veteran was 
awarded disability benefits based on his psychiatric 
disability and his residuals of status post coronary artery 
disease with three vessel bypass graft.  Thus, in reaching 
that determination, the SSA considered impairment 
attributable to service-connected and nonservice-connected 
disabilities.  Under VA law and regulation, entitlement to 
individual unemployability compensation is based solely on 
impairment rising from service-connected disability.  
Nonservice-connected disabilities and any residuals therefrom 
are not for consideration.  38 C.F.R. §§ 3.341(a), 4.16(b).  
Additionally, although SSA decisions are pertinent with 
regard to determining individual unemployability, they are 
not controlling for the purposes of determining the veteran's 
ability to engage in substantially gainful employment under 
VA law and regulation.  Martin v. Brown, 4 Vet. App. 136 
(1993);  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Given the veteran's disability ratings, prior to and from 
July 1, 2000, and his clinical picture due solely to the 
service-connected schizophrenia (bipolar disorder), in 
conjunction with his high school equivalent education and 
past work experience, the Board finds that the preponderance 
of the evidence is against a finding that the veteran's 
service-connected disability is of such severity as to 
prevent him from obtaining and retaining substantially 
gainful employment for which he is educationally and 
occupationally qualified.  As the preponderance of the 
evidence is against the veteran's claim, it is not in 
equipoise.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107).  The appeal is denied.



ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

